Citation Nr: 1730354	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  10-32 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent prior to November 17, 2016 and in excess of 60 percent thereafter for anal fissure. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1979 to September 1979, from December 1990 to August 1991, and from April 1996 to December 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. That decision, in relevant part, increased the evaluation for the Veteran's anal fissure disability from 0 to 10 percent effective April 22, 2009. In July 2010, the Veteran filed a timely Substantive Appeal (VA Form 9). During the pendency of the appeal, the RO issued a rating decision in March 2017 increasing the evaluation for the Veteran's anal fissure disability from 10 percent to 60 percent effective November 17, 2016. 

In February 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

The claim was remanded by the Board in March 2016 for additional development. The case has been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Between April 22, 2009 and November 17, 2016, the Veteran's anal fissure disability was manifested by occasional involuntary bowel movements, necessitating wearing of a pad.

2. Since November 17, 2016, the Veteran's anal fissure disability has been manifested by extensive leakage and fairly frequent involuntary bowel movements. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 30 percent, but no higher, for anal fissure from April 22, 2009 to November 16, 2016 have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.114, Diagnostic Code (DC) 7332, 7335 (2016).

2. The criteria for a disability rating in excess of 60 percent for anal fissure after November 17, 2016 have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.114, Diagnostic Code (DC) 7332, 7335 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016). In regards to increased rating claims, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim. This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). VA's duty to notify was satisfied by letters in May 2009, September 2009, and November 2009.

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records and post-service VA treatment records and reports have been obtained. The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of her appeal.  The Veteran was provided VA medical examinations for her increased rating claims in May 2009 and November 2016.  These examination reports are adequate for rating purposes because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.

II. Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016). Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time. The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned. 38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

The Veteran contends that she is entitled to a higher disability rating for her service connected anal fissure disability. This disability has been rated under 38 C.F.R. § 4.114, Diagnostic Code 7335. The anal fissure disability has been rated as 10 percent disabling prior to November 17, 2016 and 60 percent disabling thereafter. 

Diagnostic Code 7335 pertains to a fistula in ano and indicates that the disability should be rated as impairment of sphincter control. See 38 C.F.R. § 4.114, Diagnostic Code 7335.

Under Diagnostic Code 7332, a 10 percent evaluation is warranted for constant slight, or occasional moderate leakage. A 30 percent evaluation is warranted for occasional involuntary bowel movements, necessitating wearing of a pad. A 60 percent evaluation is warranted for extensive leakage and fairly frequent involuntary bowel movements. A 100 percent evaluation is warranted for complete loss of sphincter control. See 38 C.F.R. § 4.114, Diagnostic Code 7332.

Treatment records from VAMC Hampton indicate that in May 2009, the Veteran reported fecal incontinence as occurring any time but noted that it was worse during coughing episodes. A treatment note in June 2009 showed that she again reported fecal incontinence brought on by coughing and stated that the condition was due to being status post anal sphincter surgery.

The Veteran was afforded a VA examination in May 2009. At that time the Veteran reported that she had a prior surgical repair of an anal fissure. The Veteran reported that the condition did not affect general body health or weight. She did not have any gastrointestinal symptoms such as nausea and vomiting, chronic constipation or diarrhea. Additionally, the Veteran reported no abdominal pain and reported that she did not experience any functional impairment from her condition. See May 2009 VA Examination Report. 

No intestinal fistula was noted on examination. The Veteran's rectal examination was abnormal with findings showing anal skin tags from previous hemorrhoids. No anal fissure was evident during the examination. The examiner stated that the anal skin tags were not clinically significant and that the effect of the condition on the claimant's usual occupation and daily activities was minimal. Id. 

The RO increased the Veteran's evaluation for her anal fissure disability from 0 to 10 percent effective April 22, 2009 in an August 2009 rating decision. The increased evaluation was based on the results of the May 2009 VA examination and the Veteran's report of fecal incontinence. The evaluation of 10 percent was assigned for constantly slight or occasionally moderate leakage. The RO noted that a higher evaluation of 30 percent was not warranted unless occasional involuntary bowel movements necessitated wearing of a pad. See August 2009 Rating Decision. 

The Veteran testified before the undersigned VLJ in February 2016. The Veteran testified that she began wearing pads because of her disability as far back as 1992 immediately following surgery on her fistulas. See February 2016 Hearing Transcript. She further testified that she received accommodations from two nursing homes she worked at from 1991 to 1995 and 1997 to 2003, that allowed her to wear pads at work and perform tasks that would not be disrupted if she experienced symptoms of her disability while working. Id. The Veteran and her representative also asserted that the Veteran's disability had worsened over the years and was far more severe than reflected by her 10 percent evaluation at the time. Id. 

Following the Board's March 2016 remand, the Veteran was afforded a VA examination in November 2016. Upon examination, the Veteran's condition was diagnosed as anal fissure with repair. The Veteran reported that she must wear absorbent material daily due to fecal leakage due to decreased sphincter tone related to her service diagnosis. She reported that she used approximately 10 absorbent pads/cloths per week. The leakage varied in quantity from slight to complete loss of control but the Veteran had some leakage daily. The examiner reported that this condition negatively affected her daily life in the following ways: she chooses seating in a restaurant that is close to a bathroom; she will avoid eating if she is going to be somewhere without convenient restroom facilities for more than an hour; she has uncontrolled leakage with sneezing and coughing; and she has experienced losing bowel control in public settings like church which caused her to limit her social activities. See November 2016 VA Examination Report. 

The examiner noted an August 2010 colonoscopy which noted decreased anal sphincter tone and noted that upon exam that day that there was significant decreased rectal tone. Id.

The examiner further noted that the Veteran's daily varying bowl incontinence would make any employment outside of her own home unmanageable. Bowel leakage in work environment raised infection control issues and would interfere with completion of almost any assigned tasks. Id.

The examiner noted mild or moderate external non-thrombosed hemorrhoids and anal fissure. The examiner was unable to visualize any current anal fissures that extend to the external sphincter and was not able to perform internal visualation of the rectum but noted decreased sphincter tone on the rectal exam. The examiner noted that the Veteran last had a colonoscopy in March 2015 which revealed diverticulosis and during which multiple polyps were removed. Id. 

The Board finds that the evidence of record supports an evaluation of 30 percent for the Veteran's anal fissure disability, effective April 22, 2009, the date of her claim for an increased rating. As mentioned above, the RO evaluated the Veteran's condition at the time as 10 percent disabling based on reports of fecal incontinence. The RO reasoned that a 30 percent evaluation was not warranted unless occasional involuntary bowel movements necessitated wearing of a pad. The Board notes that the May 2009 examination was silent as to whether or not the Veteran utilized a pad. However, the Board finds probative the testimony of the Veteran at her February 2016 hearing, in which she reported having worn a pad for fecal incontinence for many years prior to her April 2009 claim for an increased rating, in particular while she was working throughout the 1990s and early 2000s. At this juncture, the Board would note that where symptoms are capable of lay observation, a lay witness is competent to testify as to the occurrence and continuity of those symptoms. Charles v. Principi, 16 Vet. App. 370, 374 (2002). Here, the Veteran's symptoms are clearly capable of lay observation, and the Board finds her statements about the degree of her symptoms of fecal incontinence and her need to wear a pad, including the time frame in which she did so, to be both credible and competent. 

The Board further finds that the evidence of fecal incontinence reported by the Veteran and found on examination in May 2009, as well as her lay statements that her occasional involuntary bowel movements necessitated the wearing of a pad, support an evaluation of 30 percent for the Veteran's anal fissure disability from the period from April 22, 2009 to November 16, 2016. While the November 2016 VA examination indicated a clear worsening of the Veteran's condition, the record does not contain evidence that would allow for the Board to ascertain a date earlier than the November 2016 examination for the Veteran's current evaluation of anal fissure as 60 percent disabling. Therefore, the Board finds that the evidence of record supports an evaluation of 30 percent and no higher, prior to November 17, 2016. 
 
Finally, the Board finds that the Veteran's anal fissure disability is appropriately evaluated as 60 percent disabling. The current evaluation of 60 percent was based on extensive leakage and fairly frequent involuntary bowel movements as shown by evidence that the Veteran uses up to ten absorbent pads/cloths per week and that some leakage occurs on a daily basis ranging from slight to a complete loss of control. This is further supported by evidence of decreased sphincter tone seen on examination. As indicated above, under Diagnostic Code 7332, an evaluation of 100 percent requires evidence of complete loss of sphincter control. The evidence of record does not indicate that the Veteran suffers from complete loss of sphincter control, and as such an evaluation of 100 percent is not warranted at this time. 

The Board has also considered whether the Veteran's anal fissure disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted. See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence. The Veteran's rating for anal fissure disability, evaluated as 30 percent disabling from April 22, 2009 to November 17, 2016 and 60 percent disabling thereafter, contemplate the Veteran's varying symptoms of fecal incontinence. Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted.


ORDER

Entitlement for a disability rating of 30 percent, but no higher, for anal fissure from April 22, 2009 to November 16, 2016 is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 60 percent after November 17, 2016 is denied. 


REMAND

The Veteran's representative raised the issue of TDIU based upon her several disabilities at the Veteran's February 2016 Board hearing. As a result, in March 2016, the Board remanded the issue of entitlement to a TDIU for the AOJ to develop the claim and consider the issue of entitlement in the first instance. In pertinent part, the Board directed the AOJ to provide the Veteran with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), obtain an opinion from a VA examiner as to the functional effect of the Veteran's service-connected anal fissure on daily activities, to include her ability to work, and upon completion of those actions schedule the Veteran for a Social and Industrial Survey to ascertain the impact of her service-connected disabilities on her employability. The AOJ was instructed to then readjudicate the Veteran's claims and furnish the Veteran and her representative with a supplemental statement of the case if any benefits sought on appeal remained denied. See March 2016 Board Remand. 

The AOJ provided the Veteran with a VA Form 21-8940 and the Veteran submitted the form in August 2016. Subsequently, VA sent the Veteran a development letter in August 2016 requesting that she ask her last employer to complete and return VA Form 21-4192 (Request for Employment Information). The RO also indicated that it had requested information from Middlebelt Convalescent, which the Veteran had listed as her last employer. In September 2016, the RO noted that it received an incomplete Form 21-4192. The Veteran submitted a statement in support of her 
claim in September 2016 in which she stated that she was unable to complete the VA 21-4192 due to the business no longer being in business. The Veteran was told that her records had been destroyed due to age. The Veteran's claims file reflects a VA memo and request for examination for an industrial survey in October 2016; however, no completed industrial survey is associated with the claims file. Additionally, the record does not reflect an adjudication of the Veteran's TDIU claim in any rating decision or SSOC.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268 (1998). The March 2016 Board remand directives specifically stated that the AOJ was to adjudicate the TDIU claim, and if the benefit remained denied, the RO was directed to issue a supplemental statement of the case (SSOC) and return the case to the Board. To date, no such adjudication has been accomplished and no such SSOC has been issued.

Accordingly, the case is REMANDED for the following action:

1. If the Veteran has already been afforded a Social and Industrial Survey, that survey should be associated with the claims file and the claim readjudicated. 

If no such survey has been conducted, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of her service-connected disabilities on her employability. The file should be reviewed, including VA treatment records and prior VA examinations for the service-connected disabilities, and that review should be indicated in the examination report.

In conducting the evaluation, the examiner should include the following: (1) a discussion of the functional impact of the Veteran's service-connected disabilities on her ability to perform sedentary type of work and manual type of work; (2) a discussion of the Veteran's level of education, special training, and previous work experience; and (3) an assessment of the type or types of employment in which the Veteran would be capable of engaging with her current service-connected disabilities given her current skill set and educational background.

A complete explanation for all opinions expressed must be provided in the examination report.

If the requested survey cannot be conducted, the RO should provide a complete explanation as to why the requested development cannot be completed. 

2. If any additional development is necessary to re-adjudicate the TDIU issue on appeal, that development should be done. Then, after accomplishing all indicated development, readjudicate the claim for TIDU. The re-adjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate laws and regulations.

3. If any benefit sought on appeal remains denied, the Veteran and her representative must be provided a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the TDIU claim for benefits. An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


